Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 07/05/2022 with respect to claims 1, 4-8, 11, and 21-25 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“In rejecting claim 1, the Office Action correctly admits that "LEE (Lee '100) fails to teach wherein an upper end of the second contact portion of the slit structure is coplanar with an upper end of the channel local contact, and the second contact portion of the slit structure and each of the channel local contact comprise a same material." (Office Action, p. 3.) In an attempt to make up for the shortcomings of Lee '100, the Office Action relies on the teaching of Lee '929. More specifically, the Office Action asserts that "'929 teaches wherein an upper end of the second contact portion (193B, FIG. 4, [0046]) of the slit structure is coplanar with an upper end of the channel local contact (195, [0065])." Id. 
Applicant respectfully submits that such assertion is technically wrong. Item 193B in Lee '929 is not a contact portion of a slit structure that extends laterally in a bit-line direction. Instead, item 193B refers to a peripheral contact plug that fills a peripheral contact hole PH, as shown in FIGs. 10B and 11B of Lee '929 reproduced below. Paragraph [0045] of Lee '929 clearly states that "[p]eripheral contact plugs 193B electrically connected to the peripheral circuit may be disposed inside the respective peripheral contact holes PH. The peripheral contact plugs 193B may have a narrower diameter than the peripheral contact holes PH." That is, each of the peripheral contact plugs 193B of Lee '929 has a vertical column shape and is located inside of a corresponding peripheral contact hole PH, thus cannot constitute the claimed "second contact portion of the slit structure," wherein the "slit structure extending ... laterally in a bit-line direction" and "separate[ing] the memory stack into a plurality of blocks," as required by claim 1…
On the other hand, Lee '929 explicitly discloses a slit structure SI (shown in FIG. 10B above) different from the alleged item 193B. For example, paragraph [0040] of Lee '929 states that "a slit SI may be located between two adjacent cell stack structures CS, and the cell stack structures CS may be electrically isolated from each other by the slit SI." Moreover, paragraph [0127] of Lee '929 discloses that "a slit insulating layer 187 may [be] formed on the planarization insulating layer 169 to fill the slit SI and the peripheral contact holes PH." 
Clearly, different from the claimed structure of the present application, Lee '929 merely discloses a slit SI filled with an insulating layer, rather than a first contact portion comprising polysilicon and a second contact portion comprising a metal, as required by claim 1. Therefore, Lee '929 does not and cannot disclose the distinguishing feature of "an upper end of the second contact portion of the slit structure is coplanar with an upper end of each of the plurality of channel local contacts," as recited in claim 1, thus fails to cure the deficiencies of Lee '100. 
Further, the Office Action correctly admits that "'929 differs from the invention by not showing the second contact portion of the slit structure and each of the plurality of channel local contact comprise a same metal," but then made an Official Notice without any support by stating that "it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper metal is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice." (Office Action, p. 4.) 
Applicant respectfully disagrees that the distinguishing features have been obvious to a POSA. Firstly, a published reference is respectfully requested to be provided in the next Office Action to support the allegations of obviousness against claim 1. K/S HIMPP v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1366 (Fed. Cir. 2014). Secondly, both the primary and secondary references explicitly disclose using different materials for slits and channel local contacts. Paragraph [0031] of Lee '100 discloses that the "the first pads 17A and the second pads 17B (mapped to the claimed "channel local contacts" by the Examiner) may include impurities of a different type. For example, the first pads 17A may include an N-type impurity, and the second pads 17B may include a P-type impurity." That is, the material of the first pads 17A and the second pads 17B of Lee '100 is semiconductor rather than metal; thus cannot be the same metal material of the second contact portion of the slit structure. As discussed above, Lee '929 discloses that the slit SI is filled with an insulating layer but not a metal material. Further, Lee '929 is totally silent on the material of bit line contact plugs 195. Nowhere does Lee '100 nor Lee '929, either alone or in combination, indicate or suggest changing the materials of slits and channel local contacts to a same metal, at alone the specific copper metal as alleged by the Examiner. Therefore, based on the teachings of Lee '100 and Lee '929, the claimed distinguish features would not have been obvious to a POSA.”, pages 5-8.

The Examiner respectfully submits that claim 1 is broadly claim such as: “a slit structure extending vertically through the memory stack and laterally in a bit-line direction and wherein the slit structure comprises a contact comprising a first contact portion and a second contact portion above the first contact portion and having a different material of the first contact portion” and Lee '929 reads on: a slit structure extending vertically through (horizontal) the memory stack (ST3) and laterally in a bit-line direction (in vertical direction of bit line contact plugs 195, FIG. 4, ¶ [0134])  and wherein the slit structure (contact holes PH of FIG. 10, [0045]) comprises a contact (contact plugs 193B, [0046]) comprising a first contact portion (19A of LEE `100, FIG. 1A, ¶ [0042]) and a second contact portion (19B) above the first contact portion and having a different material of the first contact portion, therefore the combination of Lee '929 and LEE `100 reads well on the claim 1 language.
Furthermore, Lee '929 teaches on contact plugs 193B and 195, see ¶ [0133] and [0065], therefore, it would very reasonable to use metal material for contact plugs 19B such as tungsten as disclose in paragraph [0042] of LEE `100 and case law is properly applied.
In response to Applicant's argument: 
“Zhang also fails to disclose the distinguishing features of claim 1 discussed above. First, Zhang merely discloses a single contact via structure 76 in each slit, thus cannot disclose that "an upper end of the second contact portion of the slit structure is coplanar with an upper end of each of the plurality of channel local contacts," as recited in claim 1. Second, Zhang is silent on using the same material for contact via structures 76 and additional contact via structures 88. This is at least because Zhang fails to disclose the type of material used to form additional contact via structures 88. Consequently, Zhang fails to disclose "the second contact portion of the slit structure and each of the plurality of channel local contacts comprise a same metal," as recited in claim 1. Accordingly, Zhang fails to cure the deficiencies of Lee '100 and Lee '929.”, page 4.

The Examiner respectfully submits that LEE `100 a first contact portion (19A, FIG. 1A, ¶ [0042]) and a second contact portion (19B) above the first contact portion and having a different material of the first contact portion and Lee '929 teaches the coplanar features of the contact via structures (76, 88, 86, 8P) plus their metal materials as disclosed in paragraph [0135], FIG. 26, therefore, the combination of LEE `100 and Lee '929 teaches an upper end of the second contact portion of the slit structure is coplanar with an upper end of each of the plurality of channel local contacts, and the second contact portion of the slit structure and each of the plurality of channel local contacts comprise a same metal.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894